DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-3 of remarks, filed 2/23/2021, with respect to the 102 and 103 rejections of claims 1-6 and 8-10 have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-6 and 8-10 have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 2/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10343162 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Ashmawi et al (US PGPub 2016/0003280) teaches assemblies having composite structures interlocked with shape memory alloy structures and methods of fabricating such assemblies. Interlocking may involve inserting an interlocking protrusion of a shape memory alloy structure into an interlocking opening of a composite structure and heating at least this protrusion of the shape memory alloy structure to activate the alloy and change the shape of the protrusion. This shape change engages the protrusion in the opening such that the protrusion cannot be removed from the opening. The shape memory alloy structure may be specifically trained prior to forming an assembly using a combination of thermal cycling and deformation to achieve specific pre -activation and post-activation shapes. The pre -activation shape allows inserting the interlocking protrusion into the opening, while the 
However, Ashmawi et al neither teaches nor fairly suggests a controllable shape-changing micropillar, wherein a shape of the shape-changing micropillar is changed by a fluid (as claimed in claim 1). In addition, Ashmawi et al neither teaches nor fairly suggests a method of manufacturing a controllable shape-changing micropillar, the method comprising: providing a controllable shape-changing micropillar such that a shape of the shape- changing micropillar is changed by a fluid (as claimed in claim 2). Furthermore, Ashmawi et al neither teaches nor fairly suggests i et al neither teaches nor fairly suggests a microfluidic device, comprising: a controllable shape-changing micropillar, wherein a shape of the shape-changing micropillar is changed by a fluid (as claimed in claim 3). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cavallini et al (US PGPub 2009/0123334) discloses a structured configuration 3 of a device, which forms an exposure surface 2 with high roughness, provided by a plurality of protrusions 5 which are mutually separated by respective spaces 7, the protrusions 5 and the spaces 7 having, in a transverse cross-section .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER WECKER/Primary Examiner, Art Unit 1797